DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-8, 11, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT01343004 (published July 5, 2013, downloaded from clinicaltrials.gov), as evidenced by CAS 247062-33-5.
NCT01343004 teaches a method of preventing or reducing non-vertebral bone fractures in a subject in need thereof comprising administering to the subject a therapeutically effective amount of the polypeptide BA058 (see Detailed description, and Secondary Outcome). BA058 is identical to instant SEQ ID NO: 1, as evidenced by CAS 247062-33-5. Therefore, NCT01343004 teaches all of the limitations of claim 1.
With respect to claim 2, NCT01343004 improving bone mineral density (secondary outcome).

With respect to claim 3, NCT01343004 teaches that the non-vertebral bone is the hip (Secondary Outcome).
With respect to claims 5, 19, and 20, NCT01343004 teaches subcutaneous administration (see Intervention).
With respect to claim 6, NCT01343004 teaches that the dose is 80 g (see Intervention).
With respect to claim 7, NCT01343004 teaches that the subject is a woman (see Inclusion Criteria).
With respect to claim 8, NCT01343004 teaches that the subject has osteoporosis (see Inclusion Criteria).
With respect to claim 11, NCT01343004 teaches that the subject is a postmenopausal woman (see Inclusion Criteria).
With respect to claim 21, the percent increase in bone mineral density would occur as a result of administering the same drug, to the same patients, and in the same manner as in the instant claims. Therefore, the limitation recited in claim 21 is inherent to the method taught by NCT01343004.

Claims 1-3, 5-8, 11, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radius Health (press release published January 9, 2014, downloaded from http://files.shareholder.com/downloads/AMDA-1D3H6P/5530261491x0x740667/8083A970-CF35-4AB2-AE05-D58E1A3664C7/RDUS_News_2014_1_9_General_Releases.pdf), as evidenced by CAS 247062-33-5 and Roux et al. (“Assessment of non-vertebral fracture risk in postmenopausal women,” Ann Rheum Dis 2007;66:931–935).
The patient population in Radius Health, healthy postmenopausal women with osteoporosis, is at risk for non-vertebral fracture, as evidenced by Roux et al. (abstract). Therefore, the disclosed method 
The recitation “preventing or reducing non-vertebral bone fractures” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In the instant case, the effect on non-vertebral bone fractures would occur as a result of administering the same drug, to the same patients, in the same dose, and by the same route as in the instant claims. Therefore, the purpose recited in the preamble of claim 1 is inherent to the method taught by Radius Health.
With respect to claim 2, Radius Health teaches that bone mineral density increased in hip (see Summary Results).
With respect to claim 3, the effect on the wrist and hip would occur as a result of administering the same drug, to the same patients, in the same dose, and by the same route as in the instant claims. Therefore, the limitation recited in claim 3 is inherent to the method taught by NCT01343004.
With respect to claims 5, 19, and 20, Radius Health teaches subcutaneous administration, and with respect to claim 19, transdermal administration (see Trial Design and Summary Results).
With respect to claim 6, Radius Health teaches that the dose is 80 g (see Trial Design and Summary Results).
With respect to claim 7, Radius Health teaches that the subject is a woman (see Trial Design and Summary Results).

With respect to claim 21, the percent increase in bone mineral density would occur as a result of administering the same drug, to the same patients, and in the same manner as in the instant claims. Therefore, the limitation recited in claim 21 is inherent to the method taught by Radius Health.

Claims 1-8, 11, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dey et al. (U.S. Patent No. 7,803,770 B2), as evidenced by Roux et al. (“Assessment of non-vertebral fracture risk in postmenopausal women,” Ann Rheum Dis 2007;66:931–935).
Dey et al. teach a method of treating osteoporosis, or reducing and eliminating the symptoms of osteoporosis comprising administering a therapeutically effective amount of [Glu22,25, Leu23,28,31, Aib29, Lys26,30]hPTHrP(1-34)NH2, which is identical to instant SEQ ID NO: 1 (col 6-16). The method comprises daily subcutaneous injection of a dose of 80 g (claims 1 and 10). The subject may be a postmenopausal woman (claim 9).
The patient population in Dey et al., postmenopausal women with osteoporosis, is at risk for non-vertebral fracture as evidenced by Roux et al. (abstract). Therefore, the disclosed method of administering [Glu22,25, Leu23,28,31, Aib29, Lys26,30]hPTHrP(1-34)NH2(subcutaneous 80 μg) to these patients meets the claimed requirement that the patients be in need of non-vertebral fracture risk prevention.
The recitation “preventing or reducing non-vertebral bone fractures” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In the 
With respect to claim 2, the patient population in Dey et al., postmenopausal women with osteoporosis, is in need of improving BMD as evidenced by Roux et al. (p. 934, column 1). Therefore, the disclosed method of administering [Glu22,25, Leu23,28,31, Aib29, Lys26,30]hPTHrP(1-34)NH2(subcutaneous 80 μg) to these patients meets the claimed requirement that the patients be in need of BMD improvement.
With respect to claim 3, the effect on the wrist and hip would occur as a result of administering the same drug, to the same patients, in the same dose, and by the same route as in the instant claims. Therefore, the limitation recited in claim 3 is inherent to the method taught by NCT01343004.
With respect to claim 4, Dey et al. teaches administering an antiresorptive such as bisphosphonate in combination with the peptide drug (col 17, lines 35-40).
With respect to claims 5, 19, and 20, Dey et al. teach subcutaneous administration (claim 1).
With respect to claim 6, Dey et al. teach that the dose is 80 g (claims 10-14).
With respect to claim 7, Dey et al. teach that the subject is a woman (claim 9).
With respect to claim 8, Dey et al. teach that the subject has osteoporosis (claim 1).
With respect to claim 11, Dey et al. teach that the subject is a postmenopausal woman (claim 9).
With respect to claim 21, the percent increase in bone mineral density would occur as a result of administering the same drug, to the same patients, and in the same manner as in the instant claims. Therefore, the limitation recited in claim 21 is inherent to the method taught by Dey et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 12-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over NCT01343004 (published July 5, 2013, downloaded from clinicaltrials.gov), as evidenced by CAS 247062-33-5, in further view of Patsch et al. (“Increased Cortical Porosity in Type 2 Diabetic Postmenopausal Women With Fragility Fractures,” Journal of Bone and Mineral Research, Vol. 28, No. 2, February 2013, pp 313–324).
NCT01343004 teaches a method of preventing or reducing non-vertebral bone fractures and increasing bone mineral density in a subject in need thereof comprising administering to the subject a therapeutically effective amount of the polypeptide BA058 (see Detailed description, and Secondary Outcome). BA058 is identical to instant SEQ ID NO:1, as evidenced by CAS 247062-33-5. NCT01343004 teaches subcutaneous administration of an 80 g dose (see Intervention), and that the subjects are postmenopausal woman with osteoporosis (see Inclusion Criteria).
NCT01343004 does not teach that the subjects have high cortical porosity.
Patsch et al. teach that Type 2 diabetic postmenopausal women with increased cortical porosity are at a higher risk for fragility fractures (abstract). Patsch et al. teach that these patients exhibit an increased risk for fractures at the femur, humerus, and the distal lower extremities (p. 313, col 1).
It would have been obvious to include the Type 2 diabetic postmenopausal women with high cortical porosity taught by Patsch et al. in the method of preventing or reducing non-vertebral bone fractures taught by NCT01343004, satisfying all of the limitations of claims 12 and 13. One of ordinary skill in the art would have been motivated to do so given that Patsch et al. teach that these patients are at increased risk for non-vertebral fractures (abstract). There would have been a reasonable expectation of success given that the drug is used in NCT01343004 to reduce the fracture risk in other postmenopausal women.

With respect to claim 18, NCT01343004 teaches subcutaneous administration of an 80 g dose (see Intervention).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 7, 8, 11-14, 19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12, 13, 19-23, 31 and 32 of copending Application No. 15/948,953 (conflicting application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims anticipate the instant claims. This is a provisional nonstatutory double patenting rejection. This is a provisional nonstatutory double patenting rejection.
Claim 12 of the conflicting application recites a transdermal patch for the transdermal delivery of abaloparatide, which is identical to SEQ ID NO: 1.
A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010))
In the instant case, the conflicting application discloses a method of using the claimed transdermal patch for the transdermal delivery of abaloparatide to prevent and reduce non-vertebral bone fracture, and to improve bone mineral density and/or trabecular bone score in non-vertebral bone (specification para. [0131]) and to prevent and reduce non-vertebral bone fractures in subjects having 
With respect to claims 3 and 21, the conflicting application discloses that wrist and hip bones are impacted (specification para. [0135]).
With respect to claim 7, the conflicting application discloses that the subject is a woman (specification para. [0132]).
With respect to claim 8, the conflicting application discloses that the subject has osteoporosis (specification para. [0132]).
With respect to claim 11, the conflicting application discloses that the subject is a post-menopausal woman (specification para. [0132]).
With respect to claim 14, the conflicting application discloses that the subject has normal BMD (specification para. [0133]).

Claims 1-3, 7, 8, 11-14, 19 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 17/209,777 (conflicting application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims anticipate the instant claims. This is a provisional nonstatutory double patenting rejection. This is a provisional nonstatutory double patenting rejection.
Claim 1 of the conflicting application recites a transdermal patch for the transdermal delivery of abaloparatide, which is identical to SEQ ID NO: 1.
A claim to a method of using a composition is not patentably distinct from an earlier claim to the identical composition in a patent disclosing the identical use (Sun Pharmaceutical. Industries, Ltd.  v. Eli Lilly & Co., 611 F.3d 1381 (Fed. Cir. 2010))

With respect to claims 3 and 21, the conflicting application discloses that wrist and hip bones are impacted (specification para. [0159]).
With respect to claim 7, the conflicting application discloses that the subject is a woman (specification para. [0157]).
With respect to claim 8, the conflicting application discloses that the subject has osteoporosis (specification para. [0157]).
With respect to claim 11, the conflicting application discloses that the subject is a post-menopausal woman (specification para. [0157]).
With respect to claim 14, the conflicting application discloses that the subject has normal BMD (specification para. [0153]).

Claims 1-3, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,568,937. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.
Claim 1 of the patent recites a method of accelerating, or facilitating fracture healing, or treating fractures comprising the administration of a patch comprising a plurality of microprojections covered at least in part by a formulation comprising abaloparatide. 
In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In the instant case, the effect on non-vertebral bone fractures, BMD and TBS would occur as a result of administering the same drug, to the same patients as in the instant claims. Therefore, the purposes recited in the preamble of claims 1 and 2 are inherent to the method claimed in the conflicting application.
With respect to claim 3, the effect on the wrist and hip would occur as a result of administering the same drug, to the same patients as in the instant claims. Therefore, the limitation recited in claim 3 is inherent to the method claimed in the conflicting application.
With respect to claim 19, administration is transdermal.
With respect to claim 21, the percent increase in bone mineral density would occur as a result of administering the same drug, to the same patients, and in the same manner as in the instant claims. Therefore, the limitation recited in claim 21 is inherent to the method claimed in the conflicting application.

Claims 1-3, 7, 8, 11, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,980,862. Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims anticipate the instant claims. This is a provisional nonstatutory double patenting rejection.
2+ salts. Claim 15 requires that the subject be a postmenopausal woman at a high risk for fracture.
The recitations “preventing or reducing non-vertebral bone fractures” and “improving bone mineral desnity (BMD) and/or trabecular bone score (TBS)” have not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). In the instant case, the effect on non-vertebral bone fractures, BMD and TBS would occur as a result of administering the same drug, to the same patients as in the instant claims. Therefore, the purposes recited in the preamble of claims 1 and 2 are inherent to the method claimed in the conflicting application.
With respect to claim 3, the effect on the wrist and hip would occur as a result of administering the same drug, to the same patients, and by the same route as in the instant claims. Therefore, the limitation recited in claim 3 is inherent to the method claimed in the conflicting application.
With respect to claim 7, conflicting claim 83 requires that the subject is a woman.
With respect to claim 8, conflicting claim 62 requires that the subject has osteoporosis.
With respect to claim 11, conflicting claim 83 requires that the subject is a postmenopausal woman.
With respect to claim 19, administration is transdermal.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA MARCHETTI BRADLEY whose telephone number is (571)272-9044.  The examiner can normally be reached on Monday-Friday, 7:30 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTINA BRADLEY/Primary Examiner, Art Unit 1675                                                                                                                                                                                                        



thecmb